DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the Specification
Applicant’s arguments, see Remarks, filed 02/28/2022, with respect to the objection to the Specification have been considered, and the objection to the Specification has been withdrawn. 
Objections to Claims 33, 36-37, and 41-44
Applicant’s arguments, see Remarks, filed 02/28/2022, with respect to the objections to Claims 33, 36-37, and 41-44 have been considered, and the objections to the claims have been withdrawn. 
Rejection of Claim 33, 36, and 38-44 under 35 U.S.C. 112(b)
Applicant’s arguments, see Remarks, filed 02/28/2022, with respect to Claims 33, 36, and 38-44 under 35 U.S.C. 112(b) have been considered and the rejections have been withdrawn. 




Rejection of Claims 41 and 43 under 35 U.S.C. 101
Applicant’s arguments, see Remarks, filed 02/28/2022, with respect to Claims 41 and 43 under 35 U.S.C. 101 have been considered, and the rejections have been withdrawn.
Rejection of Claims 25-28 and 38 under 35 U.S.C. 102(a)(1)
Applicant’s arguments, see Remarks, filed 02/28/2022, with respect to Claims 25-28 and 38 under 35 U.S.C. 102(a)(1) have been considered, and the rejections have been withdrawn. However, Applicant’s amendments necessitate new grounds for rejection of Claims 25 and 28 under 35 U.S.C. 103 over Haslam in view of Aleshka, as presented below. 
Rejection of Claims 29-32, 36-37, 39-41, and 43 under 35 U.S.C. 103 over Haslam in view of Johnson
Claims 30, 39-41, and 43 have been cancelled, and therefore the rejections of the claims are moot. Thus, the rejections of Claims 30, 39-41, and 43 under 35 U.S.C. 103 have been withdrawn.
Applicant argues that Claim 25 has been amended to include the limitations of Claim 33, which has not been rejected under 35 U.S.C. 103 over Haslam in view of Johnson. Application argues that therefore Claims 29, 31-32, and 36-37, which depend on Claim 25, also include said limitations of Claim 25 and thus overcome the rejections. 
The rejections of Claim 29, 31-32, and 36-37 under 35 U.S.C. 103 over Haslam in view of Johnson have been withdrawn. However, Applicant’s amendments necessitate new grounds for rejection of Claim 25 under 35 U.S.C. 103 over Haslam in view of Aleshka, as presented below. Specifically, previously filed Claim 33 recited “the shoelace of Claim 26, having an additional label substantially at the center of the shoelace”. Neither Claim 25 nor Claim 26, from which Claim 33 depended, claimed any colored labels/segments of the shoelace. This is new claim language that necessitates the new grounds of rejection presented in detail below.
Therefore, Claims 29, 31-32, and 36-37 remain rejected under 35 U.S.C. 103, but are now rejected over Haslam in view of Aleshka as applied to Claim 25, and in further view of Johnson.
Rejection of Claim 33 under 35 U.S.C. 103 over Haslam in view of Stanfield
Claim 33 has been cancelled, and therefore the rejection of Claim 33 under 35 U.S.C. 103 is moot. Thus, the rejection of Claim 33 has been withdrawn.
Rejection of Claims 34-35 under 35 U.S.C. 103 over Haslam in view of Stanfield
Applicant argues that claims 34-35 depend from currently amended Claim 25, and therefore are not obvious for the same reasons as currently amended Claim 25 argued above. 
However, as described above, Applicant’s amendment necessitates new grounds for rejection of Claim 25 under 25 U.S.C. 103 over Haslam in view of Aleshka. Therefore, Claims 34-35 remain rejected under 35 U.S.C. 103, but are now rejected over Haslam in view of Aleshka as applied to Claim 25, and in further view of Stanfield, as presented below.


Rejection of Claims 41-44 under U.S.C. 103 over Haslam in view of Johnson, and further in view of Stanfield and Daisies
Claims 41-44 have been cancelled, and therefore the rejections of Claims 41-44 under 35 U.S.C. 103 are moot. The rejections of Claims 41-44 have been withdrawn.
Applicant notes that newly added Claim 46 corresponds to cancelled Claim 42, but depends on Claim 45, which further depends on Claim 25. Applicant argues that Claim 46 is not taught by the cited prior art (See Remarks, filed 02/28/2022, p. 11). 
Specifically, Applicant argues that Haslam does not disclose a shoelace having a center label, as recited in Claim 45, nor a step of placing a foot on such center label. 
Additionally, Applicant contends that neither Johnson nor Stanfield teach or suggest a shoelace having a center label as claimed, or to use a shoelace in the absence of a shoe. However, as mentioned above, Aleshka discloses a shoelace having a center label that is colored to distinguish the center label from the rest of the shoelace (as presented in detail below). Further, Haslam discloses a teaching aid device comprising a shoelace having distinguishable segments or markings thereon to be used during a tying process. While preferred embodiments disclosed in Haslam depict the shoelace assumed to be installed on a shoe, the invention of Haslam, the shoelace (Fig. 1, #10), is capable of being used in the absence of a shoe for the purpose of teaching tying a bowknot, which does not require a shoe.
Moreover, Applicant argues that these deficiencies are not met by Daisies. First, Applicant argues that Daisies does not teach the ribbon substantially centered under the foot, nor a shoelace or ribbon having a center label. Second, Applicant argues that Haslam, Johnson, and Stanfield are directed to instructional shoelaces, while Daises is directed to a decorative ribbon on a foot, which is a completely different field of endeavor. As such, Applicant argues that there would be no motivation for one of skill in the art to look to a decorative use of a ribbon as in Daisies to modify an instructional shoelace, such as the shoelace disclosed in Haslam, and therefore that the subject matter of claim 46 is  not obvious over the combination of Haslam, Johnson, Stanfield and Daisies. 
Examiner agrees with Applicant that Daisies does not expressly depict the shoelace/ribbon extending around the individual’s foot, such that the individual would have placed their foot on at least a segment of the shoelace/ribbon. However, Examiner notes that Applicant’s amendments necessitate a new ground(s) for rejection, as presented below. That is, Claim 46, which is not the same recitation of now-cancelled Claim 42, is rejected under 35 U.S.C. 103 over Haslam in view of Aleshka and Johnson as applied to Claim 45, and in further view of Paul.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 is rejected for indefiniteness for the recitation of the term “a second unlabeled segment” in line 3, wherein a first unlabeled segment is not claimed. A suggested amendment is as follows: “b) a first unlabeled segment (2)…”.
Claim 46 is rejected by virtue of its dependency on rejected Claim 45.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Haslam (U.S. 5,562,457 A) in view of Aleshka et al. (hereinafter “Aleshka”) (U.S. 9,770,068 B1).
Regarding Claim 25 (Currently Amended), Haslam discloses a shoelace (Fig. 1, #10) comprising at least five segments labeled by color or graphic labels along its length (Fig. 1, #11, 13, 15, 17, 19, 21, 23, 25; Col. 2, ln. 46-61, where the segments are distinguishable from adjacent segments through the use of different colors such as black, brown, green, yellow, and/or red) at points which are manipulated by an individual in the tying of a bowknot (Abstract; Col. 3, ln. 42-45; Col. 3, ln. 56-Col. 4, ln. 19, where the distinguishable segments provide a guide for describing the manner in which the shoelace is to be manipulated during the tying process) when the shoelace is substantially centered under the individual’s foot and the bowknot is tied on the upper surface of the foot (Figs. 1, 7; Col. 2, ln. 31-35, where the teaching aid disclosed in Haslam – a special shoelace having distinguishable segments provided thereon – is capable of this intended use, provided a shoe is not available, though the shoelace is preferably depicted as laced into a shoe with ends extending from eyelets on an upper part of the shoe and where a bowknot is tied on upper surface of the individual’s foot in the shoe).
While Haslam discloses colored segments arranged in a predetermined pattern at predetermined locations along the shoelace (Fig. 1; Col. 2, ln. 34-35), Haslam does not expressly disclose said shoelace further comprising a segment labeled by a color at the center of the shoelace. However, Aleshka teaches a shoelace (Fig. 1, #20) with an indicator (Fig. 1, #25) positioned at an equal distance between each terminal end 22 (Fig. 1, #22; Col. 2, ln. 61-64), where the indicator 25 may be various shapes, sizes, and/or colors (Col. 3, ln. 2-11) so that the user can quickly identify the mid-point of the lace (Col. 2, ln. 5) and for improved centering accuracy (Col. 4, ln. 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a center segment, as taught by Aleshka, into the shoelace disclosed in Haslam in order to indicate an equal distance between both ends of the shoelace for proper tying.

Regarding Claim 28 (Currently Amended), Haslam discloses wherein the labeled segments are labeled by color, wherein each labeled segment has a color which distinguishes it from adjacent segments of the shoelace (Fig. 1, #13, 15, 17, 19, 21, 23, and 25; Col. 2, ln. 46-61, where segments are distinguishable from adjacent segments through the use of different colors such as black, brown, green, yellow, and red).
Claims 29, 31-32, 36-37, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Haslam (U.S. 5,562,457 A) in view of Aleshka (U.S. 9,770,068 B1) as applied to Claim 25 and in further view of Johnson (U.S. Pub. No. 2012/0009554 A1).
Regarding Claim 29 (Previously Presented), Haslam discloses wherein some labeled segments are separated from the next labeled segment by an intervening unlabeled segment (Fig. 1, i.e., where there are unlabeled white segments between segments 13 and 15, and also between 21 and 23). Thus, while Haslam may not explicitly disclose wherein each labeled segment is separated from the next labeled segment by an intervening unlabeled segment, however, Johnson teaches this limitation (Figs. 4, 7, identifiers 103A, 103B, 104A, 104B, and 105 each being separated from one another by intervening segments of unlabeled shoelace). Johnson recognizes that the identifiers could be differently colored portions of the shoelace itself rather than slidable identifiers ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either color some of the intervening areas as in Haslam (Fig, 1, i.e., segments 15 and 19 separated by labeled segment 17) or leave each intervening segment uncolored as taught by Johnson as a matter of design choice in order to yield the predictable results of teaching a child to tie a shoelace in the desired manner.

	Regarding Claim 31 (Previously Presented), Haslam discloses having a first labeled segment at one end of the shoelace (Fig. 1, segment 13 at first end 12) and wherein each succeeding labeled segment is disposed between the first labeled segment and the second end of the shoelace (Fig. 1, i.e., segments 15, 19, 21, 23, and 25 are disposed between segment 13 and second end 26 of the shoelace).

	Regarding Claim 32 (Currently Amended), Haslam further discloses having 6 labeled segments (Col. 2, ln. 45-59; Fig. 1, i.e., segments 13 (black), 15 (brown), 17 (green), 19 (brown), 21 (black), 23 (red)).

	Regarding claim 36 (Currently Amended), Haslam discloses wherein some of the labeled segments are independent from 0.5 inches to 1.5 inches in length (Col. 2, ln. 44-67; Col. 3, Table, where, for example, for a 36 inch (”) shoelace, segment 13 is 1.25 inches, segment 15 is 1”, segment 19 is 1”, segment 21 is 0.5”, and segment 23 is 0.5”, or alternatively, where for a 45” shoelace, segment 13 is 1.5”).
	Haslam may not explicitly disclose where each labeled segment is independently from 0.5 to 1.5 inches in length, however, Haslam discloses that the various distances between the shoelaces, or alternatively said, the various lengths of the segments, will vary somewhat depending on the length of the shoelace (Col. 2, ln. 64-67). Further, Johnson teaches where each identifier may be 0.5 inches long ([0031]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the labeled segments of Haslam each have a length from 0.5 inches to 1.5 inches as a matter of design choice.

	Regarding Claim 37 (Currently Amended), Haslam discloses wherein some of the labeled segments are independently from 0.75 to 2.5 inches long (Col. 2, ln. 44-67; Col. 3, Table, where, for example, for a 36” shoelace, segment 13 is 1.25”, segment 15 is 1”, segment 19 is 1”).
	Haslam may not explicitly disclose wherein each labeled segment is independently about 0.75 to 2.5 inches long, however, Haslam discloses that the various distances between the shoelaces, or alternatively said, the various lengths of the segments, will vary somewhat depending on the length of the shoelace (Col. 2, ln. 64-67). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the labeled segments of Haslam each have a length from 0.75 inches to 2.5 inches as a matter of design choice.

Regarding Claim 45 (New), Haslam and Aleshka teach all claim limitations of Claim 25 as presented above. While Haslam does not explicitly teach a shoelace having a length of 42”, said shoelace comprising: 
a) a first labeled segment (1) having a length of 2 inches at a first end of the shoelace; b) a second unlabeled segment (2) having a length of 7.5 inches adjacent to the first labeled segment; c) a second labeled segment (3) having a length of 2 inches adjacent to the first unlabeled segment; d) a second unlabeled segment (4) of length of 1 inch adjacent to the second labeled segment; e) a third labeled segment (5) having a length of 2 inches adjacent to the second unlabeled segment; Page 4 of 12Application No.: 16/707,396 (f) a third unlabeled segment (6) having a length of 1 inch adjacent to the third labeled segment; g) a fourth labeled segment (7) having a length of 2 inches adjacent to the third labeled segment; h) a fourth unlabeled segment (8) having a length of 3 inches adjacent to the fourth labeled segment; i) a center labeled segment (9) having a length of 1 inch adjacent to the fourth unlabeled segment; j) a fifth unlabeled segment (10) having a length of 6.5 inches adjacent to the center labeled segment; k) a fifth labeled segment (11) having a length of 2 inches adjacent to the fifth unlabeled segment; and 1) a sixth unlabeled segment having a length of 12 inches and inclusive of the second end of the shoelace,  Haslam does disclose that the various distances, or alternatively said, the various segment lengths, will vary somewhat depending on the length of the shoelace (Col. 2, ln. 64-67; Col. 3, Table).
Moreover, while Johnson teaches fixed identifiers that are located at predetermined locations on the shoelace ([0051]), Johnson also teaches a further embodiment wherein the identifiers are slidable so that the user can position them so that the loops are not too big or too little in order to accomplish proper tying ([0050]). Haslam (Fig. 7) and Johnson (Fig. 7) both teach shoelace tying “markers” that facilitate forming a bowknot. Determining the relative placement of the “markers” on a shoelace of a given length in order to facilitate tying the bowknot is a matter of routine experimentation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 215 F.3d at 1390, 65 USPQ2d at 1982 (The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F 2d 1403, 160 USPQ 809 (COPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPOQe2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 68 U.S. 112, 118-19 874) (a change in form, proportions, or degree “will not sustain a patent’); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 US. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the segment lengths of Haslam in order to facilitate tying a proper bowknot based on shoelace length as a matter of routine experimentation.
Furthermore, as discussed above previously, while Haslam may not explicitly disclose wherein each labeled segment is separated from the next labeled segment by an intervening unlabeled segment, Johnson teaches this limitation (Figs. 4, 7, identifiers 103A, 103B, 104A, 104B, and 105 each being separated from one another by intervening segments of unlabeled shoelace). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either color some of the intervening areas as disclosed in Haslam (Fig, 1, i.e., segments 15 and 19 separated by labeled segment 17) or leave each intervening segment uncolored as taught by Johnson (Figs. 4, 7) as a matter of design choice in order to yield the predictable results of teaching a child to tie a shoelace in the desired manner and/or based on the shoelace/shoelace length.
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Haslam (U.S. 5,562,457 A) in view of Aleshka (U.S. 9,770,068 B1) as applied to Claim 25, and in further view of Stanfield (U.S. 5,209,667 A).
Regarding Claim 34 (Previously Presented), Haslam may not explicitly disclose wherein the labeled segments have greater stiffness than the unlabeled segments of the shoelace. However, Stanfield teaches a training shoelace with a stiffened portion and retaining elements that facilitate holding the desired shape while tying a bowknot (Fig. 2; Col. 3, ln. 7-11, where by providing retention devices 26, 28 which are clearly marked and by providing a moderately stiff first end portion 20, the loop is made to made to retain its shape until the bow is tied). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further differentiate any segments of the shoelace of Haslam (such as the labeled segments) using a greater stiffness as taught by Stanfield in order to yield the predictable results of facilitating holding the shoelace and/or retaining a desired shape while the bow is being tied, and/or to aid in the teaching of tying a bowknot by providing distinguishing markings (i.e., stiff segments vs. flexible segments) for the segments to be manipulated.

	Regarding Claim 35 (Currently Amended), Haslam may not explicitly disclose wherein the stiffness of the labeled segments is increased by at least one of (a) incorporation of a stiff material into the labeled segments; or (b) coating the labeled segments with a water based sealer, a decoupage sealer, a fabric starch or paint. However, Stanfield recognizes that one way to provide the stiffness is to include a wire within the shoelace (Col. 3, ln. 12-27). Stanfield also teaches coating the shoelace with a liquid stiffening material that later solidifies (Col. 3, ln. 23-31), for example, a PLASTIDIP® coating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a stiffening material (such as wire or liquid stiffening material) as taught by Stanfield into the labeled segments of Haslam as an obvious matter of design choice for the stiffening means, and/or to further aid in the teaching of tying a bowknot by providing distinguishing markings (i.e., stiff segments vs. flexible segments) for the segments to be manipulated.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Haslam (U.S. 5,562,457 A) in view of Aleshka (U.S. 9,770,068 B1) and Johnson (U.S. Pub. No. 2012/0009554 A1) as applied to Claim 45, and in further view of Paul (U.S. 2,110,890).
Regarding Claim 46 (New), Haslam discloses a method for tying a shoelace with a bowknot (Figs. 2-7; Col. 3, 56-Col. 4, ln. 19), the method comprising the steps of (b) bringing the ends of the shoelace together above the foot (Fig. 2), keeping the second end of the shoelace in front of the first end (Col. 3, ln. 56-59); (c) bringing the second end around and under the first end and pulling on the ends for form a knot at the top of the foot (Fig. 3; Col. 3, ln. 61-65); (d) bringing the second and fourth labeled segments together (Fig. 4, segments #15 and 19) to form a first loop (Fig. 4, #17; Col. 3, ln. 66-Col. 4, ln. 3); (e) holding the fifth labeled segment and wrapping the second end of the shoelace around the base of the first loop to form a second loop (Fig. 5; Col. 4, ln. 7-10); (f) pulling the fifth labeled segment through the second loop to close the second loop and form a third loop (Fig. 6; Col. 4, ln. 11-15); and (g) grasping the third and fifth labeled segments and pulling the first and third loops apart, thereby forming and tightening the bowknot (Fig. 7; Col. 4, ln. 16-19).
Haslam does not explicitly disclose placing a foot on the labeled shoelace, as Haslam does not disclose utilizing the shoelace 10 in the absence of a shoe. However, it is obvious that a shoe is not required for learning to tie a bowknot with a shoelace, and further, that a shoelace is capable of being placed substantially centered under an individual’s foot so that the individual may practice tying a bowknot on the top surface of their foot without needing a shoe, as discussed above with respect to Claim 25. Moreover, in the interest of compact prosecution, Examiner further notes that Paul teaches tying a ribbon to a toe-dancing shoe by, in part, wrapping the ribbon around the individual’s foot (Col. 2, ln. 52-54). Paul teaches the process of donning oneself in shoes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the shoelace as disclosed by Haslam and modified by Aleshka and Johnson, as discussed above, in the way taught by Paul in order to teach tying a bowknot to an individual without a shoe handy, or in the absence of a shoe with eyelets, or further, simply as a teaching preference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715